DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claim 1 is allowable. The restriction requirements between combination and subcombination , as set forth in the Office action mailed on March 23, 2020 , and between species, as set forth in the office action mailed on November 12, 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of March 23, 2020, and November 12, 2020, are withdrawn.  Claims 21 and 22 , directed to non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-2, 4-18, 21-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a filter with a multi-layer substrate with heat dissipation, the filter comprising an acoustic wave device that includes: . . . a thermally conductive layer configured to dissipate heat associated with the acoustic wave device, the thermally conductive layer having a higher thermal conductivity than the support substrate, . . . the thermally conductive layer having a thickness that is greater than 10 nanometers, the acoustic wave device is configured to generate an acoustic wave having a wavelength of λ, and the thickness of the thermally conductive layer being less than 0.03λ; the filter being arranged as a band pass filter configured to receive and filter a radio frequency signal having a frequency in a range from 450 megahertz to 6 gigahertz, in combination with the remaining limitations of claim 1.
Regarding claim 17, none of the prior art of record teaches or suggests, alone or in combination, a surface acoustic wave device with a temperature compensated multi-layer substrate with heat dissipation, the surface acoustic wave device comprising: . . . a thermally conductive layer configured to dissipate heat associated with the surface acoustic wave device, the thermally conductive layer having a higher thermal conductivity than the support substrate, . . . the thermally conductive layer having a thickness that is greater than 10 nanometers and less than 120 nanometers, in combination with the remaining limitations of claim 17.
Regarding claim 21, none of the prior art of record teaches or suggests, alone or in combination, a radio frequency module comprising: . . . a radio frequency switch configured to pass a radio frequency signal having a frequency in a range from 450 megahertz to 6 gigahertz; . . . the filter including an acoustic wave device that includes . . . a thermally conductive layer configured to dissipate heat associated with the acoustic wave device, the thermally conductive layer having a higher thermal conductivity than the support substrate, . . . the thermally conductive layer having a thickness that is greater than 10 nanometers, the acoustic wave device is configured to generate an acoustic wave having a wavelength of λ, the thickness of the thermally conductive layer being less than 0.03λ, and the filter being arranged as a band pass filter configured to receive and filter the radio frequency signal, in combination with the remaining limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to claim 17, filed February 10, 2021, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 103. Accordingly, these rejections are withdrawn.
Applicant’s amendments to claims 1 and 21, combined with the related remarks filed February 10, 2021, have been fully considered, and they are persuasive and sufficient to overcome the rejections under 35 USC 103. Accordingly, these rejections are withdrawn. More specifically, Applicant argues that Examiner erred in rejecting claim 1 under 35 USC 103, because Examiner relied “on the acoustic wave being a radio frequency signal propagating at the speed of light,” and therefore “the 3 kilometer thickness noted in the rejection is not only impractical as acknowledged, but also computed based on an incorrect underlying assumption.” Consequently, the art of record fails to teach the claimed thickness for the thermally conductive layer because it fails to teach the thickness where “λ is a wavelength of an acoustic wave generated by an acoustic wave device [that includes] a band pass filter configured to receive and filter a radio frequency signal having a frequency in a range from 450 megahertz to 6 gigahertz.” Combined with the amendments to claims 1 and 21, Examiner is persuaded by this argument, because in light of the amendments detailing the difference between the frequency generated and the frequency received, Examiner’s rejection would have conflated the frequency of the acoustic wave generated with the frequency of the signal received, had it been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893